United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan E. Wolin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1523
Issued: May 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 22, 2016 appellant, through counsel, filed a timely appeal from a July 1, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective October 6, 2015; and (2) whether
appellant met his burden of proof to establish continuing disability after October 6, 2015 causally
related to the accepted July 17, 2013 employment injury.
FACTUAL HISTORY
On July 17, 2013 appellant, then a 49-year-old immigration enforcement agent, filed a
traumatic injury claim (Form CA-1) alleging that, on that date, he injured his back while picking
up a box of files in his cubicle. He stopped work on the date of injury. OWCP accepted the
claim for a thoracic strain. OWCP paid appellant wage-loss compensation from September 1,
2013 to February 7, 2015 on the supplemental rolls, and on the periodic rolls commencing
February 8, 2015.
On August 25, 2014 OWCP referred appellant to Dr. Jeffrey Lakin, a Board-certified
orthopedic surgeon, for a second opinion evaluation regarding appellant’s current condition and
disability status.3
In a report dated September 8, 2014, Dr. Lakin reviewed the statement of accepted facts
and the medical record, and provided results on examination. He noted minimal tenderness in
the upper midline thoracic. Dr. Lakin reviewed magnetic resonance imaging (MRI) scans. A
May 28, 2009 MRI scan showed T6-7 and T8-9 disc bulges and no significant myelopathy or
spinal stenosis while a May 24, 2013 MRI scan showed T8-9 central posterior herniated disc.
Dr. Lakin noted appellant’s minimal thoracic tenderness was the only objective finding and there
were no objective findings of a thoracic disc herniation. He reported that appellant’s symptoms
were consistent with the diagnosis of a thoracic sprain. Dr. Lakin noted that, while appellant had
a preexisting thoracic pathology, based on prior MRI scans, he saw no aggravation caused by the
accepted July 17, 2013 work injury. Dr. Lakin opined that appellant’s accepted thoracic sprain
had resolved without residual. Regarding appellant’s disability status, he related that appellant
had been disabled from July 17, 2013 until his examination. However, appellant could now
return to full-duty work with no restrictions and that no further medical treatment was required.
In disability notes dated October 3 and 31 and December 5, 2014, Dr. John Joseph Smith,
a Board-certified internist and treating physician, related that appellant would continue to be
disabled from work until January 9, 2015.

3

OWCP, in a July 24, 2014 letter, had referred appellant for a second opinion evaluation with Dr. Dana Mannor,
a Board-certified orthopedic surgeon, on August 7, 2014 at 12:00 p.m. Appellant failed to appear for the
appointment. Following an August 11, 2014 notice proposing to suspend his benefits for failing to attend a
scheduled examination under 5 U.S.C. § 8123(d), appellant advised OWCP that he had been out of the country on
the date of the examination. He provided copies of his airline tickets showing that he had been traveling outside the
country. OWCP subsequently referred appellant to Dr. Lakin.

2

On November 5, 2014 OWCP requested a supplemental report from Dr. Lakin clarifying
his opinion regarding whether appellant continued to have residuals of the accepted thoracic
sprain due to conflicting answers and findings in his report.
Dr. Lakin, in a November 6, 2014 addendum, reiterated that appellant had objective
evidence of minimal upper midline thoracic tenderness; however, appellant had excellent spinal
motion and was neurologically intact.
On November 19, 2014 OWCP requested further clarification from Dr. Lakin as to why
he determined that appellant was capable of returning to full-duty work based on the objective
finding of minimal upper thoracic tenderness and why he concluded that appellant’s thoracic
sprain had resolved.
In a December 3, 2014 second addendum, Dr. Lakin reported that appellant’s thoracic
tenderness on palpation was minimal and would not impact his ability to work. He explained
that appellant’s intact upper and lower extremity neurological function and no limitation of his
thoracic motion or strength, established that he could return to full-duty, full-time work.
Dr. Lakin also explained that appellant had sustained a thoracic sprain, based on clinical findings
and history. Appellant’s thoracic sprain had resolved with no residuals or disability because
appellant lacked any significant findings which would require further treatment.
On January 8, 2015 OWCP issued a notice proposing to terminate appellant’s wage-loss
compensation and medical benefits based on Dr. Lakin’s opinion that his thoracic sprain had
resolved without residuals or disability.
In a January 19, 2015 progress note, Dr. Dhimant J. Balar, an examining osteopath
Board-certified in internal medicine, related appellant’s history of injury, symptoms, and recent
medical treatment. He noted appellant’s constant upper back pain following the accepted
July 2013 work injury. Dr. Balar also noted that a May 24, 2013 MRI scan showed T8-9 disc
herniation without root compression and right-sided C5-6 herniated nucleus pulposus, as well as
scattered degenerative changes. He explained that appellant’s physical examination findings
included tenderness on palpation of the lower cervical muscles, marked limited cervical range of
motion due to pain, paraspinal muscle spasm, positive Spurling’s test, decreased bilateral
shoulder range of motion, and tenderness on palpation bilateral deltoid muscles. Dr. Balar
diagnosed cervical radiculopathy, cervical intervertebral disc degeneration, C5-6 herniated disc,
shoulder impingement syndrome, shoulder/arm sprain/strain, and intervertebral disc
displacement. He recommended that appellant not return to work due to his cervical and back
pain. However, Dr. Balar also noted that appellant was currently not working based on a treating
psychiatrist’s recommendation.
By letter dated February 5, 2015, counsel disagreed with OWCP’s proposal to terminate
appellant’s compensation benefits. He contended that appellant’s disability extended beyond his
back condition and that he also suffered from a disabling post-traumatic stress disorder (PTSD).
On February 11, 2015 OWCP received additional evidence. In an April 24, 2013 report,
Dr. Jacob Jacoby, a treating psychiatrist, provided a history of appellant’s illness and that he was

3

upset due to being passed over for promotion.
disorder, and dependent personality traits.

He related appellant’s diagnoses as panic

In a January 20, 2015 report, Angelo F. Contino, Ph.D. and clinical psychologist, advised
that appellant was under his care for treatment of PTSD. He noted appellant’s symptoms, work
duties, and work assignments. Dr. Contino attributed appellant’s PTSD to appellant’s work
duties and assignments as an immigration enforcement agent. He reported that appellant felt
frustrated due to his lack of promotion, which he attributed to cronyism and ethnic prejudice.
Dr. Patrick Rowan, a treating psychiatrist, and Christopher Nackos, a licensed certified
social worker, in a January 21, 2015 report noted that appellant had been treated for major
depression, PTSD, and obsessive-compulsive disorder. He had first been admitted to the
treatment program on January 12, 2014 and had been hospitalized from December 30, 2014
through January 8, 2015.
In a January 24, 2015 report, Dr. Thomas D’Amato, a treating psychiatrist, noted that he
had treated appellant for major depression and PTSD since February 18, 2014. He reported that
appellant had periods of hospitalizations for these conditions. Dr. D’Amato opined that
appellant was disabled from work due to past work incidents and the diagnosed conditions.
Progress notes from Dr. Anatoliy Yanovskiy, a treating psychiatrist, dated January 26,
2015, diagnosed PTSD exacerbated by marital and work factors. He provided a history of
appellant’s treatment and hospitalizations. Dr. Yanovskiy opined that appellant was totally
disabled from work due to his PTSD caused by his work and home stress.
In a February 3, 2015 report, Dr. Smith provided a history of the July 17, 2013 work
injury and opined that it caused cervical, right shoulder, and thoracic injuries. He opined that
appellant was unable to perform the duties of an immigration enforcement agent. Dr. Smith
noted that appellant continued to have cervical and thoracic pain, herniated cervical and thoracic
discs as well as lumbago and right shoulder problems. He diagnosed panic disorder, PTSD,
depression, cervical sprain/strain due to herniated discs and osteoarthritis/osteoarthrosis, thoracic
herniated discs, persistent mechanical strain/sprain syndrome, low back pain, lumbago, and
myofascial pain. Dr. Smith noted that appellant had experienced two mental breakdowns and
had been institutionalized twice. He concluded that appellant currently was disabled from work
due to his psychiatric conditions and musculoskeletal issues.
On June 25, 2015 OWCP referred appellant to Dr. Dean Carlson, a Board-certified
orthopedic surgeon, to resolve the conflict in the medical opinion evidence between Dr. Smith,
appellant’s treating physician, and Dr. Lakin, an OWCP referral physician, as to whether
appellant had residuals or disability due to the accepted employment injury, and whether there
was a causal relationship between any other current condition and the accepted July 17, 2013
work injury.
In a July 16, 2015 report, Dr. Carlson concluded that appellant no longer had any
residuals or disability due to the accepted thoracic strain based on a review of the statement of
accepted facts, the medical record, medical history, and physical examination. He observed that
appellant injured his thoracolumbar back on July 17, 2013 while moving file boxes, that

4

appellant stopped work that day, and that he had not returned. Dr. Carlson noted that appellant
had related that his back pain prevented him from working and had impacted his daily personal
activities. Appellant also had related feelings of depression due to his back pain.
Appellant’s physical examination revealed no cervical muscle local tenderness, normal
cervical range of motion, diffuse tenderness on palpation of the second thoracic spinous process
to the fourth lumbar spinous process, normal upper and lower extremity sensory testing, and
normal upper extremity motor power. Review of a May 24, 2013 MRI scan showed a nonworkrelated T8-9 central posterior herniated disc, which was now resolved. Dr. Carlson reported
appellant’s accepted diagnosis as thoracic strain. Nonwork-related diagnoses included cervical
radiculopathy, cervical intervertebral disc degeneration, C4-5 herniated disc, shoulder
impingement syndrome, shoulder and arm sprain/strain, and intervertebral disc displacement.
Dr. Carlson concluded that appellant’s accepted thoracic strain had resolved based on full
cervical range of motion and no cervical or thoracic osteoarthritis findings on examination. He
further found no disability or residuals from working due to the accepted July 17, 2013 work
injury. Next, Dr. Carlson opined that appellant’s claim should not be expanded to include
additional conditions.
On August 17, 2015 OWCP issued a notice proposing to terminate appellant’s wage-loss
compensation and medical benefits based on the opinion of the impartial medical examiner
(IME), Dr. Carlson, that appellant’s accepted employment injury had resolved without residuals
or disability.
In a September 15, 2015 letter, counsel disagreed with OWCP’s proposal to terminate
appellant’s benefits. He contended that appellant’s disability extended beyond his back
condition and requested that appellant’s claim be expanded to include additional unspecified
conditions.
In a September 10, 2015 updated report, Dr. D’Amato related appellant’s complaints,
medical history, treatment provided, and mental status examination. Diagnoses included rule out
PTSD, major depression, panic disorder, generalized anxiety disorder, and obsessive-compulsive
disorder. Dr. D’Amato noted that appellant had complaints of chronic thoracic herniated disc
pain. He reviewed appellant’s job description and opined that appellant was unable to perform
the duties of his position, and was disabled from any work activity. Dr. D’Amato also opined
that if appellant returned to work he would decompensate.
Dr. Smith, in a September 15, 2015 report, reiterated his opinion that appellant was
totally disabled from performing his usual employment due to his orthopedic and psychiatric
conditions. He attributed appellant’s psychiatric conditions to his duties, and the dangers
inherent in the job, as an immigration enforcement agent. Dr. Smith again opined that appellant
was totally disabled from performing any type of work currently or in the future.
By decision dated October 6, 2015, OWCP finalized the termination of appellant’s
compensation benefits, effective that date. It found the report of Dr. Carlson, the IME,
constituted the special weight of the medical opinion evidence and established that appellant’s
thoracic condition had resolved without residuals. OWCP also found the evidence insufficient to

5

establish that appellant sustained a psychiatric condition due to the accepted July 17, 2013
employment injury.
On October 22, 2015 appellant and counsel requested an oral hearing before an OWCP
hearing representative, which was held on January 27, 2016.
By decision dated March 1, 2016, the hearing representative affirmed the October 6, 2015
decision terminating appellant’s benefits. She found the weight of the medical opinion evidence
rested with Dr. Carlson, the impartial medical examiner, who concluded that appellant no longer
had any residuals or disability due to the accepted July 17, 2013 work injury.
Counsel requested reconsideration on April 5, 2016. In support of his request, he
resubmitted a January 19, 2015 report and submitted a March 28, 2016 report by Dr. Balar.
Dr. Balar, in a March 28, 2016 report, briefly noted appellant’s history and treatment. He
reported that appellant was not currently working based on his treating psychiatrist’s opinion that
he was totally disabled due to PTSD. Dr. Balar reported that appellant had a fall a few months
ago which caused increased back, shoulder, and neck pain.
By decision dated July 1, 2016, OWCP denied modification. It found that the evidence
submitted by appellant was insufficient to establish that OWCP erred in terminating his
compensation benefits or that he had any continuing disability and residuals on or after the date
benefits had been terminated.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.4 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.5 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.7 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.8

4

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

6

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

7

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

8

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

6

Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.9 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a thoracic strain due to the accepted July 17,
2013 employment injury and paid benefits. Appellant stopped work on the date of the injury and
was subsequently placed on OWCP’s periodic compensation rolls. OWCP terminated his wageloss compensation and medical benefits on October 6, 2015 based on the report of Dr. Carlson,
the IME. By decision dated March 1, 2016, an OWCP hearing representative affirmed OWCP’s
October 6, 2015 termination decision. OWCP denied modification of the termination in a July 1,
2016 decision. The Board finds that OWCP met its burden of proof.
OWCP determined that a conflict in the medical opinion evidence existed between
appellant’s treating physician, Dr. Smith, who continued to support appellant’s need for
treatment of his accepted thoracic sprain, and Dr. Lakin, a second opinion physician, who found
that he was capable of returning to his regular-duty position and had no residuals or disability
due to the accepted thoracic sprain. It referred appellant to Dr. Carlson for an impartial medical
examination to resolve the conflict in medical opinion evidence regarding whether he continued
to suffer residuals of his accepted employment injury and was unable to work due to the accepted
employment injury.
In a July 16, 2015 report, Dr. Carlson described the July 17, 2013 employment injury and
upon physical examination, reported no cervical muscle local tenderness, normal cervical range
of motion, diffuse tenderness on palpation of the second thoracic spinous process to the fourth
lumbar spinous process, normal upper and lower extremity sensory testing, and normal upper
extremity motor power. Based on review of a May 24, 2013 MRI scan, Dr. Carlson reported a
nonwork-related T8-9 central posterior herniated disc, which had resolved. He opined that
appellant’s accepted thoracic strain had also resolved. Dr. Carlson noted that his opinion was
based on objective findings of full cervical range of motion and no cervical or thoracic
osteoarthritis findings on examination. Thus, he found that appellant was capable of performing
his usual work and there were no residuals of the accepted July 17, 2013 work injury. Finally,
Dr. Carlson concluded that appellant’s claim should not be expanded to include additional
conditions.
The Board finds that Dr. Carlson’s report is well rationalized and based on a complete
and accurate history, a complete statement of accepted facts, physical examination and review of
the medical record. He examined appellant thoroughly, reviewed the medical records, and
reported accurate medical and employment histories. Thus, the Board finds that Dr. Carlson’s
9

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

10

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

7

opinion as set forth in his July 16, 2015 report is probative and reliable evidence and entitled to
the special weight of the evidence accorded to an IME.11 Accordingly, Dr. Carlson’s opinion is
sufficient to justify OWCP’s termination of his compensation benefits effective October 6, 2015.
The additional medical evidence submitted in response to Dr. Carlson’s report is
insufficient to overcome the special weight accorded to him as an impartial medical specialist
regarding this issue. While Dr. Smith submitted a September 15, 2015 report reiterating that
appellant was totally disabled due to his orthopedic and psychiatric conditions, he had been on
one side of the conflict in medical opinion regarding whether there were any residuals of the
employment-related conditions and whether they were disabling. Reports from a physician who
was on one side of the medical conflict that an IME was obtained to resolve, are generally
insufficient to overcome the special weight accorded to the opinion of the impartial physician or
to create a new conflict.12
Appellant also relies upon the medical opinions of his treating psychiatrists and
psychologist, Drs. D’Amato, Jacoby, Contino, Rowan, Yanovskiy, to establish that he was
totally disabled due to an employment condition. Dr. Jacoby diagnosed panic disorder,
dependent personality traits, upset due to being passed over for a promotion, and overwhelming
panic. Dr. Contino diagnosed PTSD which he attributed to appellant’s immigration enforcement
work duties. Similarly, Dr. Rowan diagnosed PTSD, major depression, and obsessivecompulsive disorder and noted that appellant had been hospitalized twice. Dr. D’Amato also
diagnosed PTSD and major depression which he attributed to work incidents and opined that
appellant was totally disabled. Dr. Yanovskiy diagnosed PTSD which he attributed to
appellant’s marital discord and work and opined that appellant was totally disabled due to his
PTSD. OWCP has not, however, accepted the currently diagnosed psychiatric conditions as
causally related to the accepted July 17, 2013 employment injury. As previously noted, it has
accepted only a thoracic strain in this case. For conditions not accepted by OWCP as being
employment related, it is the employee’s burden of proof to provide rationalized medical
evidence sufficient to establish causal relationship.13 None of physicians attributed the
diagnosed psychiatric conditions to the accepted July 17, 2013 employment injury nor contain
any rationale explaining how these conditions had been caused or aggravated by the accepted
July 17, 2013 employment injury. Thus, the reports are insufficient to create a conflict with
Dr. Carlson’s report. Regarding the request to expand the claim to include psychiatric
conditions, as discussed above, none of the reports appellant submitted attribute these conditions
to the accepted July 17, 2013 employment injury. Thus, these reports are insufficient to create a
conflict with Dr. Carlson’s opinion.
Appellant also relied upon a January 19, 2015 progress note by Dr. Balar in support of his
claim that he remained totally disabled due to an employment injury condition. Dr. Balar
provided examination findings and reviewed objective and medical evidence. He diagnosed
11

See E.H., Docket No. 08-1862 (issued July 8, 2009); Bryan O. Crane, 56 ECAB 713 (2005).

12

S.J., Docket No. 09-1794 (issued September 20, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004).

13

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, supra note 12; Alice J. Tysinger, 51 ECAB
638 (2000).

8

cervical radiculopathy, cervical intervertebral disc degeneration, C5-6 herniated disc, shoulder
impingement syndrome, shoulder/arm sprain/strain, and intervertebral disc displacement.
According to Dr. Balar appellant’s current work disability was based on recommendations from
his treating psychiatrist. He recommended that appellant not return to work due to his cervical
and back pain, but provided no opinion on the cause of the conditions. Medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value.14 As discussed above, it is the employee’s burden of proof to provide rationalized medical
evidence sufficient to establish causal relationship for conditions not accepted by OWCP as
being employment related.15 Dr. Balar also did not offer a rationalized medical opinion
explaining how the conditions he diagnosed were causally related to the accepted July 17, 2013
employment injury, or why any of these conditions would cause disability.16 Thus, his report is
of diminished probative value and insufficient to create a conflict with Dr. Carlson’s opinion.
Therefore, the Board finds that OWCP properly terminated appellant’s wage-loss
compensation and medical benefits, effective October 6, 2015, as the special weight of the
competent medical evidence established that the accepted thoracic sprain had resolved without
residuals or disability. The Board further finds that OWCP properly denied expanding the claim
to include additional conditions.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to appellant to establish that he had any disability causally related to his accepted
injury.17
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established any continuing residuals or disability
from his accepted July 17, 2013 thoracic sprain injury, on or after October 6, 2015.
Following the termination of compensation benefits on October 6, 2015 and OWCP’s
hearing representative’s decision affirming the termination on March 1, 2106, appellant
submitted a new March 28, 2016 report by Dr. Balar. Dr. Balar reported that due to a recent fall
appellant had increased neck, shoulder and back pain and was currently totally disabled due to
his PTSD, based on a treating psychiatrist’s opinion. He did not address causal relationship
between appellant’s disability and continuing residuals and the accepted thoracic sprain.18 Thus,
Dr. Balar’s report is insufficient to create a conflict with Dr. Carlson’s report.

14

Michael E. Smith, 50 ECAB 313 (1999).

15

Supra note 13.

16

See I.J., supra note 5.

17

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

18

See Ricky S. Storms, 52 ECAB 349 (2001).

9

Consequently, appellant has failed to establish an employment-related condition or
disability after October 6, 2015.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective October 6, 2015. The Board further finds that
appellant has not established continuing disability after October 6, 2015, causally related to the
accepted July 17, 2013 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 1, 2016 is affirmed.
Issued: May 15, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

